DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement filed 11 March 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 6 and 8 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivers et al; (Publication number: US 2017/0178380 A1), hereafter Ivers, in view of Fred SIEGEL (Publication number: US 2009/0220124 A1), hereafter Siegel.

Regarding claim 1:
	Ivers discloses a method for providing real-time virtual feedback using an electronic device (Ivers ABSTRACT; Figure 2 and Figure 5), comprising: 
  	obtaining, by the electronic device, a motion data of each body part related to a first user (Ivers Figure 5 520; [0021][0029] sensors 250 applied to users body detect movement and positions of body parts related to a first user wearing OHMD device), 
 	determining, by the electronic device, a posture information of each body part related to the first user based on the motion data of the each body part related to the first user (Ivers Figure 5 530 relative model is determined based on sensor measurements); 
 	 determining, by the electronic device, a degree of similarity between the posture information of each body part related to the first user a stored posture information of each body part (Ivers [0031] computed difference between users body and model is determined); and 

	Ivers does not disclose the stored posture information of each body part is related to a second user, as claimed.
	However, Siegel discloses an automated scoring system for athletics. More particularly, Siegel discloses a step of comparing a captured subject motion with a defined motion pattern (Siegel Figure 1 step 300). The defined motion pattern may be based on a past performance of an expert (Siegel [0071] the expert used to define the motion pattern corresponding to the claimed second user).
	It would have been obvious to modify Ivers such that the stored posture information of each body part is related to a second user, as claimed. Those skilled in the art would appreciate ability of relying on expert performance, thereby allowing the user to more efficiently train.

Regarding claim 2:
	Ives (in view of Siegel) discloses the method of claim 1, wherein the posture information of the each body part related to the first user comprises: 
 	identifying at least one of an activity of the first user (Ivers Figure 1 520; motion of the user is identified based on sensor data); 
 	generating a virtual skeleton view of the each body part related to the first user wherein the virtual skeleton is generated based on a red, green, and blue (RGB) image and a depth image of the each body part related to the first user captured by the electronic device (Siegel [0058][0063] HBM includes skeleton representation which is 
 	determining at least one angle of limbs movement and a deviation of the each body part related to the first user corresponding to motion data of each body part related to the second user (Siegel [0051][0063][0074]); and 
 	determining the posture information of the each body part related to the first user based on at least one of the angle of the limbs movement and the deviation of the each body part related to the first user (Siegel Figure 1 400; [0074]).

Regarding claim 3:
	Ivers (in view of Siegel) discloses the method of claim 2, wherein the determining the at least one angle of the limbs movement and the deviation of each body part related to the first user comprises: determining angular components of the first user and angular components of the second user (Siegel [0063 – 0065][0071] each point of the subject and expert are measured);
 	determining an angular displacement based on difference in the angular components of the first user and the angular components of the second user (Siegel Figure 1 400 and [0074] deviation between subject and HBM model defined by joints are determined);  
 	determining a score related to a posture of the first user based on the angular components of the first user, the angular components of the second user and a flexibility constant for the each body part (Siegel [0074];[0065] degree of freedom of joints construed as flexibility constant); and 



Regarding claim 4:
	Ivers (in view of Siegel) discloses the method of claim 1, wherein the determining, by the electronic device, the degree of similarity comprises: determining a match between each body part related to the first user with each body part relate to the second user; and determining the degree of similarity based on the match (Ivers [0021 -0022][0031] computer difference between user body and body position model, which includes the relative model of user’s body and limbs, is determined).


Regarding claim 5:
	Ivers (in view of Siegel) discloses the method of claim 1, wherein the providing virtual feedback comprises: displaying an avatar of the first user and an avatar of the second user (Ivers Figure 4 410, 420); and displaying the virtual feedback corresponding to the avatar of the first user based on the degree of similarlity, wherein the virtual feedback comprises a feedback for the each body part of the first user (Ivers Figure 4 410,420 – visual feedback for each body part is rendered on the display such that wearer can visualize the degree of similarity).

Regarding claim 6:
	Ivers (in view of Siegel) discloses the method of claim 1, wherein the virtual feedback comprises at least one of a visual indication indicating the degree of similarly (Ivers Figure 4 and [0031]), a haptic feedback indicating the degree of similarly, and an audio feedback indicating the degree of similarly.

Regarding claim 8:
	Ivers (in view of Siegel) discloses the method of claim 1, wherein the each body part comprises at least one of a lower arm, a upper arm, fingers, a palm , a head, a neck , a torso, an ankle, a knee, a shoulder r, an elbow, a writs or an upper back (Ivers [0021] and Figure 4 – visualization includes body parts, as claimed).

Regarding claim 9:
	Claim 9 directed to the electronic device is similarly rejected for those reasons discussed above in claim 1 (and additionally for those reasons disclosed by Ivers Figure 1 processor 102 and memory 104; [0041]).

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 2.

Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 6.


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivers et al; (Publication number: US 2017/0178380 A1), hereafter Ivers, in view of Fred SIEGEL (Publication number: US 2009/0220124 A1), hereafter Siegel, in view of Lance Samuel Davidson (Publication number: US 2004/0219498 A1), hereafter Davidson.

Regarding claim 7:
	Ivers (in view of Siegel) discloses output components 215 may include haptic presentation devices (Ivers [0023]), but does not disclose the method of claim 6, 
	However, Davidson discloses a training apparatus and methods. More particularly, Davidson discloses an alarm 70 for outputting a vibrating stimulus to the trainee if a movement path does not sufficiently correspond to ta reference movement path (Davidson [0009][0038]).
	It would have been obvious to further modify Ivers (in view of Siegel) wherein an intensity of the haptic feedback is dynamically controlled based on the degree of similarity, as claimed. Those skilled in the art would appreciate the ability to alert the user of an incorrect movement, thereby allowing user to make corrections on-the-fly.

Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623